                           UNITED STATES DISTRICT COURT                                 JUN U3 2019
                          EASTERN DISTYRICT OF KENTUCKY
                                NORTHERN DIVISION                                          ATASHLANO
                                                                                         ROBERT R. CARR
                                     ASHLAND                                        CLERK U.S. DISTRICT COURT

Civil Action NO. 18-126-HRW

JACKER. TODD, III,                                                                  PLAINTIFF,


v.                         MEMORANDUM OPINION AND ORDER



TIM DUVALL, Individually
and in his Official Capacity as
Kentucky State Police Trooper
and Boyd County Sheriff,
RICHARD W. SANDERS, Individually
and in his Official Capacity as
Kentucky State Police Commissioner,
BOBBY JACK WOODS, Individually
and in his Official Capacity as
Sherif/with Boyd County Sheriff's Department,                                       DEFENDANTS.



       This matter is before the Court upon the Defendants' Motions to Dismiss [Docket Nos. 7

and 13]. For the reasons stated herein, the Court will sustain the motions.

                                                   I.
       This case arises from the September 28, 2016 arrest of Plaintiff Jackie R. Todd, III.

As alleged in the Complaint, on September 22, 2016 Kentucky State Police Trooper interviewed

Plaintiffs fifteen-year-old half-sister with regard to allegations that she had been raped by

Plaintiff. [Complaint, Docket No. 1,    Jr   14]. Trooper Duvall filed a criminal complaint, Boyd

County Case No.16-F00337, charging Plaintiff with Sexual Abuse in the First Degree, Sodomy in

the First Degree, Incest and Rape in the First Degree. Id.,   Jr Jrl4, 15 and 18.
           Trooper Duvall arrested Plaintiff two days later and he was held at the Boyd County

Detention Center until October 5, 2016. Id.,      Ir 18.
           According to the Complaint, the acts forming the basis for Plaintiffs arrest did not occur

in Boyd County and the case was dismissed by the Boyd County Attorney on October 5, 2016. Id.


           Subsequently, Duvall filed the same charges in a criminal complaint in Greenup County.

Id.,   Ir 19.   At an October 19, 2016 preliminary hearing in the Greenup District Court, Duvall

testified "that the alleged victim was totally inconsistent with her story." (Id. at ,i 23).

           After the hearing, a Greenup County Grand Jury which returned an indictment against

Todd in Greenup County Case No. 16-CR-00248.

           In July 2017, Tim Duvall left his employment with the Kentucky State Police for a

position as a Boyd County Deputy Sheriff.

           After a one-day jury trial on January 29, 2018, during which Duvall testified about his

2016 investigation as a KSP Trooper, the jury acquitted Todd on all counts. (Id. at ,i 26, 34)

           On December 31, 2018, Todd filed this civil action against: (1) Tim Duvall, individually

and in his official capacities as both a Kentucky State Police Trooper and a Deputy Sheriff for the

Boyd County Sheriff's Department; (2) Richard Sanders, individually and in his official capacity

as the Kentucky State Police Commissioner; and, (3) Bobby Jack Woods, individually and in his

official capacity as Boyd County Sheriff. Todd alleges unlawful detention (Count I) and abuse of

process (Count IIO and malicious prosecution (Count III) against the Defendants collectively.

Finally, Todd seeks damages "for negligence, gross negligence, [and] negligent supervision ... "

based upon a theory of respondeat superior. Id, ,i 6.

           Defendants seek dismissal of the claims alleged them in their official capacities as well the

claims alleged against Sanders and Woods in their individual capacities. Defendants also argue


                                                      2
that that the claims set forth in Counts I and II, as well the claims of negligence, are barred by the

statutes of limitations.

                                                        II.

        Federal Rule of Civil Procedure 8(a)(2) requires that a complaint must include "a short

and plain statement of the claim showing that the pleader is entitled to relief." "Rule 12(b)(6)

provides that a complaint may be dismissed for failure to state a claim upon which relief can be

granted." Bloch v. Ribar, 156 F.3d 673,677 (6th Cir. 1998). "When considering a motion to

dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the district court must

accept all of the allegations in the complaint as true, and construe the complaint liberally in favor

of the plaintiff." Lawrence v. Chancery Court a/Tennessee, 188 F.3d 687, 691 (6th Cir. 1999).

"However, the Court need not accept as true legal conclusions or unwarranted factual

inferences." Blakely v. United States, 276 F.3d 853, 863 (6th Cir. 2002). A "complaint must

contain either direct or inferential allegations respecting all the material elements to sustain a

recovery under some viable legal theory." Andrews v. Ohio, 104 F.3d 803, 806 (6th Cir. 1997).

Further, although a complaint attacked by a Rule 12(b)(6) motion to dismiss need not contain

detailed factual allegations, a plaintiff's obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do." Bell At!. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        Therefore, the plaintiff's "[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact)." Id. The concept of "plausibility" indicates that a complaint should

contain sufficient facts "to state a claim to relief that is plausible on its face." Id. at 570. The

plausibility element is satisfied "when the plaintiff pleads factual content that allows the court to



                                                    3
draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Conversely, where the court cannot "infer more than the mere

possibility of misconduct, the complaint has alleged-but has not show[ n ]-that the pleader is

entitled to relief." Id at 679 (internal quotation marks omitted).

                                                        III.

       Defendants' first argument in support of their dispositive motions is that Plaintiffs

claims for unlawful detention, abuse of process and negligence are barred by the applicable

statutes of limitations. The Court agrees.

       This lawsuit was filed on December 31, 2018. Unlawful detention, abuse of process, and

negligence have a one-year statute oflimitations. See generally, Ruffv. Runyon, 258 F.3d 498

(6 th Cir. 2001), Conleyv. Frye, No. 17-cv-44-HRW, 2018 WL 771523, at *2 (E.D. Ky. Feb. 7, 2018)

(citing Dickerson v. City of Hickman, No. 5:08-cv-P53-R, 2010 WL 816684 at *5 (W.D. Ky. March

4, 2010)), Roman Catholic Diocese of Covington v. Secter, 966 S.W.2d 286 (Ky. App. 1998). The

operative date is the date of Plaintiff's arrest - September 28, 2016. This lawsuit was filed well after

the period of limitations expired with regard to these claims. As such, these claims are untimely and

will be dismissed.

        In his responses to Defendants' motions, Plaintiff goes to great lengths to argue that his claim

for malicious prosecution is not time barred. He is correct. Indeed, Defendants make no such

argument.

       Plaintiff then argues that his claim for abuse of process is also timely but fails to cite

authority which supports his argument. With regard to abuse of process, the "acts which constitute

the abuse complained of' by Plaintiff are: (1) the arrest by Trooper Duvall on September 28, 2016;

and (2) the swearing out of the Complaint and warrant against Plaintiff on October 4, 20 I 6. (Docket

No. I at 4, n17-19. These acts were completed more than one year prior to the filing of this lawsuit


                                                    4
on December 31, 2018, and therefore this claim is barred by the statute of limitations. Conley, 2018

WL 771523 at *2.

        Given that this lawsuit was filed over two years after the acts which form the basis of

Plaintiffs claims for unlawful detention, abuse of process and negligence, those claims will be

dismissed.

                                                        IV.

        Defendants argue that the Eleventh Amendment and sovereign immunity shield them from

the claims asserted against them in official capacities.

        The Eleventh Amendment provides that "[t]he judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State." U.S.

Const. amend. XI. And "[a]lthough by its terms the Amendment applies only to suits against a

State by citizens of another State, ... [courts] have extended the Amendment's applicability to suits

by citizens against their own States." Bd. ofTrustees of Univ. ofAlabama v. Garrett, 531 U.S. 356,

363 (2001) (citations omitted). As the Supreme Court has explained, "[t]he ultimate guarantee of

the Eleventh Amendment is that nonconsenting States may not be sued by private individuals in

federal court." Id (citations omitted). Likewise, it is "well settled that the Eleventh Amendment

bars federal court actions against the agencies and departments of the state, as well as the state

itself." Scott v. Michigan, 173 F. Supp. 2d 708, 713 (E.D. Mich. 2001) (internal quotation marks

and citations omitted).

        Relatedly, the Amendment bars "claims brought against state employees in their official

capacity because 'a suit against a state officer in his or her official capacity is tantamount to a suit

against the state itself.' "Id (quoting Haddad v. Fromson, 154 F. Supp. 2d 1085, 1091 (W.D.

Mich. 2001) ). "This jurisdictional bar applies regardless of the nature of the relief sought."

                                                    5
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (citing Missouri v. Fiske,

290 U.S. 18, 27 (1933) ).


        "There are three exceptions to a State's sovereign immunity," which are: "(a) when the

State has consented to suit; (b) when the exception first set forth in Ex parte Young, 209 U.S. 123

(1908), applies; and (c) when Congress has properly abrogated a State's immunity." S & M

Brands, Inc. v. Cooper, 527 F.3d 500,507 (6th Cir. 2008) (citing Kovacevich v. Kent State Univ.,

224 F Jd 806, 817 (6th Cir. 2000) ).

       In the first instance, it appears that Kentucky State Police Defendants, in their official

capacities, have not consented to being sued. Second, there have been no allegations made that

Congress has in any way abrogated any sovereign immunity that may apply here. Nor has it been

argued that the Ex parte Young exception applies. Thus, Defendants are entitled to sovereign

immunity. Accord, Baughman v. Brooks, No. 5:15-cv-29, 2015 WL 3916150, at *2 (E.D. Ky. Jun.

25, 2015) (dismissing all federal claims against KSP after holding that KSP was entitled to the

protections afforded by the Eleventh Amendment).

       There is the additional question of Plaintiffs allegation that Kentucky State Police failed

to adequately supervise Duvall. [Docket No. 1, Jr 6]. Baughman provides guidance on the question

of any common law claim Plaintiff may have stated against KSP:

               The Kentucky State Police are also entitled to immunity on
               Plaintiff's state law claims. Under Kentucky law, '[a] state agency
               is entitled to immunity from tort liability to the extent that it is
               performing a governmental as opposed to a proprietary function.'
               Yanero v. Davis, 65 S.W.3d 510, 519 (Ky. 2001) (noting that
               governmental immunity and sovereign immunity are used
               interchangeably by Kentucky courts). The Kentucky State Police is
               tasked with enforcement of the law, a governmental function, and
               is, thus, entitled to immunity. See Gaither v. Justice & Pub. Safety
               Cabinet, 447 S.W.3d 628, 633 (Ky. 2014); see also Allen v. Booth,
               No. CIV.A. 08-135, 2008 WL 4829875, at *2 (E.D. Ky. Nov. 5,

                                                6
               2008).

Baughman, 2015 WL 3916150, at *2. Thus, to the extent that Plaintiff has made a claim for failure

to supervise under Kentucky common law, this claim, too, must be dismissed on the basis of

sovereign immunity.

       There is no question that the Kentucky State Police is a part of central State government,

performs a governmental function, and is controlled, directed, and funded by central State

government. The Kentucky State Police is an entity of state government and claims against it or

its Troopers or Commissioner in their official capacities are claims against the Commonwealth.

There is no waiver of immunity here and the relief sought is damages; therefore, no exception

applies.

       Likewise, counties in Kentucky are entitled to sovereign immunity from tort liability.

Comair, Inc. v. Lexington-Fayette Urban County Airport Corp., 295 S.W.3d 91, 94-95 (Ky.

2009) ("Counties, which predate the existence of the state and are considered direct political

subdivisions of it, enjoy the same immunity as the state itself."); Schwindel v. Meade County,

113 S.W.3d 159, 163 (Ky. 2003) And, it is well-settled that a government official sued in his

official capacity is entitled to the same immunity as the government he or she serves. Yanero v.

Davis, 65 S.W.3d 510 (Ky. 2001) ("Official immunity can be absolute, as when an officer or

employee of the state is sued in his/her representative capacity, in which event his/her actions are

included under the umbrella of sovereign immunity."). Moreover, it is well-settled that a

government official sued in his official capacity is entitled to the same immunity as the

government he or she serves. Yanero v. Davis, 65 S.W.3d 510 (Ky. 2001) ("Official immunity

can be absolute, as when an officer or employee of the state is sued in his/her representative

capacity, in which event his/her actions are included under the umbrella of sovereign



                                                 7
    immunity."); Jerauld v. Kroger, 353 S.W.3d 636 (Ky. App. 2009) (same). Deputy Duvall and

    Sheriff Woods are employed by the Boyd County Sheriff's Department and are thus entitled to

    the same immunity as Boyd County.

           Interestingly, Plaintiff asserts no meaningful response in opposition to Defendants'

    argument that the claims alleged against them in their official capacities be dismissed. Plaintiff

    appears to confuse sovereign immunity with qualified immunity, the latter which applies to

    claims alleged against a state actor in his or her individual capacity.

           All official capacity claims are barred by Eleventh Amendment immunity and sovereign

    immunity and must be dismissed as a matter of law.

                                                      V.

           Defend ants Sanders and Woods seek dismissal of the claims asserted against them in

    their individual capacities because Plaintiff makes no allegations against them which state a

    viable claim. Throughout the Complaint, Plaintiff asserts conduct on behalf of "the Defendants"

    without specifying Sanders' or Woods' role, if any. The "complaint must contain either direct or

    inferential allegations respecting all material elements to sustain a recovery under some viable

    legal theory" as to Woods and Sanders. Bishop v. Lucent Technologies, Inc.,520 F.3d 516, 519

    (6th Cir. 2008). It does not.

           With regard to Defendant Woods, Plaintiff appears to allege that he was negligent

    because he hired Duvall. Yet there are no facts alleged which would support a claim for

    negligent hiring or any facts alleged that Woods was involved in the arrest and prosecution of

    Plaintiff. Simply put, Woods was not involved and thus should be dismissed from this action.

           As for Sanders, nowhere in the Complaint here is it alleged that he was present or

    participated in the investigation or arrest of Plaintiff. Indeed, the only specific factual allegations



t                                                      8
regarding Commissioner Sanders in the Complaint is as follows:

               The Defendant, Richard W. Sanders, was at all times relevant the
               Commissioner with the Kentucky State Police, acting under the
               color of state law, and acting within the scope of his employment
               with the Kentucky State Police.


[Docket No. 1, i/3].

       It appears that Sanders' presence in this lawsuit is solely by virtue of his position as

Commissioner of Kentucky State Police when Duvall arrested Plaintiff. In claims asserting

liability based on a defendant's supervisory role, the plaintiff's complaint must do more than

conclude that the supervisor failed to supervise. There must be a showing that the supervisor

encouraged the specific incident of misconduct or in some other way directly participated in it.

At a minimum, plaintiff must show that a supervisory official at least implicitly authorized,

approved or knowingly acquiesced in the unlawful conduct of the offending subordinate.

Bellamy v. Bradley, 729 F.2d 416,421 (6th Cir.1984).

       Plaintiff has failed to provide factual allegations that would allow the Court to make

reasonable inference that the Sanders either encouraged the specific misconduct or in some other

way directly participated in it. As such, the claims against him in his individual capacity will be

dismissed.

                                                      VI.

       Plaintiff casts too wide a net in his Complaint. The crux of this lawsuit is the alleged

malicious prosecution of Plaintiff and Duvall' s involvement in the same. That claim will

proceed. Whether it survives summary judgment, or a jury is not for the undersigned to predict.

       Accordingly, IT IS HEREBY ORDERED:

       1) Defendants' Motions to Dismiss [Docket Nos. 7 and 13] be SUSTAINED;



                                                  9
2) Counts 1 and II of the Complaint, as well as all claims of negligence, be

   DISMISSED WITH PREJUDICE;

3) All claims asserted against Defendants in their official capacities be DISMISSED

   WITH PREJUDICE;

4) Claims against Defendant Bobby Jack Woods in his individual capacity be

   DISMISSED WITH PREJUDICE; and

5) Claims against Defendant Richard W. Sanders in his individual capacity be

   DISMISSED WITH PREJUDICE.

   This is an INTERLOCUTIORY and NON-APPEALABLE ORDER.
          . -::::,
   This   _5         day of June 2019.



                                                      Signed By:
                                                      Henry   R. Wilhoit.   Jr.
                                                      United states District Judge




                                         10
